


Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made as of the 1st day
of November, 2018, by and among, OvaScience, Inc. (the “Company”) and the
persons listed on the attached Schedule A who are signatories to this Agreement
(collectively, the “Investors”).  Unless otherwise defined herein, capitalized
terms used in this Agreement have the respective meanings ascribed to them in
Section 1.

 

RECITALS

 

WHEREAS, as of the date hereof, Millendo Therapeutics, Inc. (“Millendo”), the
Company and the Investors have entered into that certain Stock Purchase
Agreement (as may be amended from time to time, the “Stock Purchase Agreement”),
pursuant to which the Investors have agreed to purchase the Shares (as defined
in the Stock Purchase Agreement) (the “Company Shares”) as of the Closing (as
defined in the Stock Purchase Agreement).

 

WHEREAS, pursuant to that certain Agreement and Plan of Merger and
Reorganization dated as of August 8, 2018, by and among the Company, Orion
Merger Sub, Inc. and Millendo Therapeutics, Inc. (such transaction, the
“Merger”, and the agreement, as amended from time to time, the “Merger
Agreement”), Orion Merger Sub, Inc. and Millendo Therapeutics, Inc. shall be
merged upon the consummation of the Merger, the Shares shall be converted into
the right to receive a number of shares of Common Stock of the Company (the
“Company Shares”), pursuant to the terms of the Merger Agreement.

 

WHEREAS, the Company and the Investors wish to provide for certain arrangements
with respect to the registration of the Registrable Securities (as defined
below) by the Company under the Securities Act (as defined below).

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and other consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.
Definitions

 

1.1.                            Certain Definitions.  In addition to the terms
defined elsewhere in this Agreement, as used in this Agreement, the following
terms have the respective meanings set forth below:

 

(a)                                 “Board” shall mean the Board of Directors of
the Company.

 

(b)                                 “Commission” shall mean the Securities and
Exchange Commission or any other federal agency at the time administering the
Securities Act.

 

(c)                                  “Common Stock” shall mean the Company’s
Common Stock, par value $0.001 per share.

 

--------------------------------------------------------------------------------



 

(d)                                 “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended, or any similar successor federal statute and
the rules and regulations thereunder, all as the same shall be in effect from
time to time.

 

(e)                                  “Other Securities” shall mean securities of
the Company, other than Registrable Securities (as defined below).

 

(f)                                   “Person” shall mean any individual,
partnership, corporation, company, association, trust, joint venture, limited
liability company, unincorporated organization, entity or division, or any
government, governmental department or agency or political subdivision thereof.

 

(g)                                  “Registrable Securities” shall mean the
Company Shares.

 

(h)                                 The terms “register,” “registered” and
“registration” shall refer to a registration effected by preparing and filing
the Resale Registration Shelf in compliance with the Securities Act, and such
Resale Registration Shelf becoming effective under the Securities Act.

 

(i)                                     “Rule 144” shall mean Rule 144 as
promulgated by the Commission under the Securities Act, as such rule may be
amended from time to time, or any similar successor rule that may be promulgated
by the Commission.

 

(j)                                    “Securities Act” shall mean the
Securities Act of 1933, as amended, or any similar successor federal statute and
the rules and regulations thereunder, all as the same shall be in effect from
time to time.

 

Section 2.
Resale Registration Rights

 

2.1.                            Resale Registration Rights.

 

(a)                                 The Company shall file with the Commission
as promptly as reasonably practicable following the date hereof a registration
statement on Form S-3 (except if the Company is not then eligible to register
for resale the Registrable Securities on Form S-3, in which case such
registration shall be on another appropriate form in accordance with the
Securities Act) covering the resale of the Registrable Securities by the
Investors (the “Resale Registration Shelf”).  Such Resale Registration Shelf
shall include a “base” prospectus (the “Prospectus”) that meets the requirements
set forth or promulgated pursuant to Section 10(b) of the Securities Act,
including the information required by Item 507 of Regulation S-K of the
Securities Act, as provided by the Investors in accordance with Section 2.5.   
The Company’s obligation pursuant to this Section 2.1(a) is conditioned upon the
Investors providing the information contemplated in Section 2.5.

 

(b)                                 The Company shall file an acceleration
request and use its reasonable best efforts to cause the Resale Registration
Shelf to become effective as promptly as practicable following the filing of the
Resale Registration Shelf pursuant to Section 2.1(a).  The Company shall use its
reasonable best efforts to cause the Resale Registration Shelf to remain
effective under the Securities Act until the earlier of the date (i) all
Registrable Securities covered by the Resale Registration Shelf have been sold
or may be sold freely without limitations or restrictions as to

 

2

--------------------------------------------------------------------------------



 

volume or manner of sale pursuant to Rule 144 or (ii) all Registrable Securities
covered by the Resale Registration Shelf otherwise cease to be Registrable
Securities pursuant to Section 2.7 hereof.

 

(c)                                  Deferral and Suspension.  If, and only if,
the Resale Registration Shelf has become effective, the Company may suspend the
use of the Resale Registration Shelf or Prospectus, upon giving written notice
of such action to the Investors with a certificate signed by the Chief Executive
Officer of the Company stating that (1) as a result of a change in circumstances
occurring subsequent to its effective date, the Resale Registration Shelf or
Prospectus, after consultation with the Company’s counsel, contains information
which is misleading or omits information necessary to make the information
contained therein not misleading and (2) in the good faith judgment of the
Board, it would be seriously detrimental to the Company or its stockholders to
appropriately amend or supplement and file such amendment or supplement to the
Resale Registration Shelf or Prospectus.  The Company shall have the right to
suspend the use of the Resale Registration Shelf or Prospectus on one or more
occasion for a period of not more than forty five (45) days in the aggregate. 
In the case of the suspension of use of the Resale Registration Shelf or
Prospectus, the Investors, immediately upon receipt of notice thereof from the
Company, shall discontinue any offers or sales of Registrable Securities
pursuant to the Resale Registration Shelf or Prospectus until advised in writing
by the Company that the use of the Resale Registration Shelf or Prospectus may
be resumed and/or an updated prospectus, if required, is delivered to the
Investors by the Company.  In the case of a suspension of use of the Resale
Registration Shelf or Prospectus, the Company shall not, during the pendency of
such suspension be required to take any action hereunder (including any action
pursuant to Section 2.2 hereof) with respect to the registration or sale of any
Registrable Securities pursuant to the Resale Registration Shelf or Prospectus.

 

(d)                                 Other Securities.  Notwithstanding the
foregoing, the Resale Registration Shelf or Prospectus may include Other
Securities.

 

2.2.                            Registration Procedures.  The Company shall use
its reasonable best efforts, within the limits set forth in this Section 2.2,
to:

 

(a)                                 prepare and file with the Commission such
amendments and supplements to the Resale Registration Shelf and the prospectuses
used in connection with the Resale Registration Shelf as may be necessary to
keep the Resale Registration Shelf effective and current and comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by the Resale Registration Shelf;

 

(b)                                 furnish to the Investors such numbers of
copies of a prospectus, including preliminary prospectuses, in conformity with
the requirements of the Securities Act, and such other documents as the
Investors may reasonably request in order to facilitate the disposition of
Registrable Securities;

 

(c)                                  use its reasonable best efforts to register
and qualify the Registrable Securities covered by the Resale Registration Shelf
under such other securities or blue sky laws of such jurisdictions in the United
States as shall be reasonably requested by the Investors, provided that the
Company

 

3

--------------------------------------------------------------------------------



 

shall not be required in connection therewith or as a condition thereto to
qualify to do business or to file a general consent to service of process in any
such states or jurisdictions;

 

(d)                                 notify the Investors at any time when a
prospectus relating to the Resale Registration Shelf covering the Registrable
Securities is required to be delivered under the Securities Act of the happening
of any event as a result of which the prospectus included in the Resale
Registration Shelf, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing.  The Company shall use its reasonable best efforts
to amend or supplement such prospectus in order to cause such prospectus not to
include any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing;

 

(e)                                  provide a transfer agent and registrar for
all Registrable Securities registered pursuant to the Resale Registration Shelf
and, if required, a CUSIP number for all such Registrable Securities, in each
case not later than the effective date of such registration;

 

(f)                                   if requested by an Investor, cause the
Company’s transfer agent to remove any restrictive legend from any Registrable
Securities being transferred by an Investor pursuant to the Resale Registration
Shelf, as soon as reasonably practicable following such request; and

 

(g)                                  cause all such Registrable Securities
included in the Resale Registration Shelf pursuant to this Agreement to be
listed on each securities exchange or other securities trading markets on which
the Common Stock is then listed.

 

2.3.                            The Investors Obligations.

 

(a)                                 Discontinuance of Distribution.  The
Investors agree that, upon receipt of any notice from the Company of the
occurrence of any event of the kind described in Section 2.2(d) hereof, the
Investors shall immediately discontinue disposition of Registrable Securities
pursuant to the Resale Registration Shelf covering such Registrable Securities
until the Investors’ receipt of the copies of the supplemented or amended
prospectus contemplated by Section 2.2(d) hereof or receipt of notice that no
supplement or amendment is required and that the Investors’ disposition of the
Registrable Securities may be resumed.  The Company may provide appropriate stop
orders to enforce the provisions of this Section 2.3(a).

 

(b)                                 Compliance with Prospectus Delivery
Requirements.  The Investors covenant and agree that they shall comply with the
prospectus delivery requirements of the Securities Act as applicable to them or
an exemption therefrom in connection with sales of Registrable Securities
pursuant to the Resale Registration Shelf filed by the Company pursuant to this
Agreement.

 

2.4.                            Indemnification.

 

(a)                                 To the extent permitted by law, the Company
shall indemnify the Investors, and, as applicable, their officers, directors,
and constituent partners, legal counsel for each Investor and each Person
controlling the Investors, with respect to which registration, related
qualification, or

 

4

--------------------------------------------------------------------------------



 

related compliance of Registrable Securities has been effected pursuant to this
Agreement against all claims, losses, damages, or liabilities (or actions in
respect thereof) to the extent such claims, losses, damages, or liabilities
arise out of or are based upon (i) any untrue statement (or alleged untrue
statement) of a material fact contained in any prospectus or other document
(including the Resale Registration Shelf) incident to any such registration,
qualification, or compliance, or (ii) any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law, or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law applicable to the Company and
relating to action or inaction required of the Company in connection with any
such registration, qualification, or compliance (individually or collectively, a
“Violation”); and the Company shall pay as incurred to the Investors, any legal
and any other expenses reasonably incurred in connection with investigating or
defending any such claim, loss, damage, liability, or action; provided, however,
that the indemnity contained in this Section 2.4(a) shall not apply to amounts
paid in settlement of any such claim, loss, damage, liability, or action if
settlement is effected without the consent of the Company (which consent shall
not unreasonably be withheld); and provided, further, that the Company shall not
be liable in any such case to the extent that any such claim, loss, damage,
liability, or expense arises out of or is based upon any violation by such
Investor of the obligations set forth in Section 2.3 hereof or any untrue
statement or omission contained in such prospectus or other document based upon
written information furnished to the Company by the Investors and stated to be
for use therein.

 

(b)                                 To the extent permitted by law, each
Investor (severally and not jointly) shall, if Registrable Securities held by
such Investor are included for sale in the registration and related
qualification and compliance effected pursuant to this Agreement, indemnify the
Company, each of its directors, each officer of the Company who signs the Resale
Registration Shelf, and each legal counsel against all claims, losses, damages,
and liabilities (or actions in respect thereof) arising out of or based upon
(i) any untrue statement (or alleged untrue statement) of a material fact
contained in the Resale Registration Shelf, or related document, or (ii) any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(iii) any violation or alleged violation by such Investor of Section 2.3 hereof,
the Securities Act, the Exchange Act, any state securities law, or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law applicable to such Investor and relating to action or inaction
required of such Investor in connection with any such registration and related
qualification and compliance, and shall pay as incurred to such persons, any
legal and any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability, or action,
in each case only to the extent that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in (and such violation
pertains to) such Resale Registration Shelf or related document in reliance upon
and in conformity with written information furnished to the Company by such
Investor and stated to be specifically for use therein; provided, however, that
the indemnity contained in this Section 2.4(b) shall not apply to amounts paid
in settlement of any such claim, loss, damage, liability, or action if
settlement is effected without the consent of such Investor (which consent shall
not unreasonably be withheld); provided, further, that such Investor’s liability
under this Section 2.4(b) (when combined with any amounts such Investor is

 

5

--------------------------------------------------------------------------------



 

liable for under Section 2.4(d)) shall not exceed such Investor’s net proceeds
from the offering of securities made in connection with such registration.

 

(c)                                  Promptly after receipt by an indemnified
party under this Section 2.4 of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against an
indemnifying party under this Section 2.4, notify the indemnifying party in
writing of the commencement thereof and generally summarize such action.  The
indemnifying party shall have the right to participate in and to assume the
defense of such claim; provided, however, that the indemnifying party shall be
entitled to select counsel for the defense of such claim with the approval of
any parties entitled to indemnification, which approval shall not be
unreasonably withheld; provided further, however, that if either party
reasonably determines that there may be a conflict between the position of the
Company and the Investors in conducting the defense of such action, suit, or
proceeding by reason of recognized claims for indemnity under this Section 2.4,
then counsel for such party shall be entitled to conduct the defense to the
extent reasonably determined by such counsel to be necessary to protect the
interest of such party.  The failure to notify an indemnifying party promptly of
the commencement of any such action, if prejudicial to the ability of the
indemnifying party to defend such action, shall relieve such indemnifying party,
to the extent so prejudiced, of any liability to the indemnified party under
this Section 2.4, but the omission so to notify the indemnifying party shall not
relieve such party of any liability that such party may have to any indemnified
party otherwise than under this Section 2.4.

 

(d)                                 If the indemnification provided for in this
Section 2.4 is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any loss, liability, claim, damage, or expense
referred to therein, then the indemnifying party, in lieu of indemnifying such
indemnified party hereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such loss, liability, claim, damage, or
expense in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the statements or omissions that resulted in such loss,
liability, claim, damage, or expense as well as any other relevant equitable
considerations.  The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.  In no event, however, shall (i) any amount due for
contribution hereunder be in excess of the amount that would otherwise be due
under Section 2.4(a) or Section 2.4(b), as applicable, based on the limitations
of such provisions and (ii) a Person guilty of fraudulent misrepresentation
(within the meaning of the Securities Act) be entitled to contribution from a
Person who was not guilty of such fraudulent misrepresentation.

 

(e)                                  The obligations of the Company and the
Investors under this Section 2.4 shall survive the completion of the offering of
Registrable Securities in the Resale Registration Shelf under this Agreement.

 

6

--------------------------------------------------------------------------------



 

2.5.                            Information.  The Investors shall furnish to the
Company such information regarding the Investors and the distribution proposed
by the Investors as the Company may reasonably request and as shall be
reasonably required in connection with any registration referred to in this
Agreement.  The Investors agree to, as promptly as practicable (and in any event
prior to any sales made pursuant to a prospectus), furnish to the Company all
information required to be disclosed in order to make the information previously
furnished to the Company by the Investors not misleading.  The Investors agree
to keep confidential the receipt of any notice received pursuant to
Section 2.2(d) and the contents thereof, except as required pursuant to
applicable law.  Notwithstanding anything to the contrary herein, the Company
shall be under no obligation to name the Investors in the Resale Registration
Shelf if the Investors have not provided the information required by this
Section 2.5 with respect to the Investors as a selling securityholder in the
Resale Registration Shelf or any related prospectus.

 

2.6.                            Rule 144 Requirements.  With a view to making
available to the Investors the benefits of Rule 144 promulgated under the
Securities Act and any other rule or regulation of the Commission that may at
any time permit the Investors to sell Registrable Securities to the public
without registration, the Company agrees to use its reasonable best efforts to:

 

(a)                                 make and keep public information available,
as those terms are understood and defined in Rule 144 under the Securities Act
at all times after the date hereof;

 

(b)                                 file with the Commission in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act;

 

(c)                                  prior to the filing of the Resale
Registration Shelf or any amendment thereto (whether pre-effective or
post-effective), and prior to the filing of any prospectus or prospectus
supplement related thereto, to provide the Investors with copies of all of the
pages thereof (if any) that reference the Investors; and

 

(d)                                 furnish to any Investor, so long as the
Investor owns any Registrable Securities, forthwith upon request (i) a written
statement by the Company that it has complied with the reporting requirements of
Rule 144, and (ii) such other information as may be reasonably requested by an
Investor in availing itself of any rule or regulation of the Commission which
permits an Investor to sell any such securities without registration.

 

2.7                               Withdrawal. Upon the 6 (six) month anniversary
of the Closing, the Company shall have the right in its sole discretion to
withdraw the Resale Registration Shelf.

 

Section 3.Miscellaneous

 

3.1.                            Amendment.  No amendment, alteration or
modification of any of the provisions of this Agreement shall be binding unless
made in writing and signed by each of the Company, Millendo Therapeutics, Inc.
and the Investors holding a majority of the (i) Company Shares, prior to the
Closing, or (ii) Registrable Securities, subsequent to the Closing.

 

3.2.                            Injunctive Relief.  It is hereby agreed and
acknowledged that it shall be impossible to measure in money the damages that
would be suffered if the parties fail to comply with any of

 

7

--------------------------------------------------------------------------------



 

the obligations herein imposed on them and that in the event of any such
failure, an aggrieved Person shall be irreparably damaged and shall not have an
adequate remedy at law.  Any such Person shall, therefore, be entitled (in
addition to any other remedy to which it may be entitled in law or in equity) to
seek injunctive relief, including, without limitation, specific performance, to
enforce such obligations, and if any action should be brought in equity to
enforce any of the provisions of this Agreement.

 

3.3.                            Notices.  All notices required or permitted
under this Agreement must be in writing and sent to the address or facsimile
number identified below.  Notices must be given: (a) by personal delivery, with
receipt acknowledged; (b) by facsimile followed by hard copy delivered by the
methods under clause (c) or (d); (c) by prepaid certified or registered mail,
return receipt requested; or (d) by prepaid reputable overnight delivery
service.  Notices shall be effective upon receipt.  Either party may change its
notice address by providing the other party written notice of such change. 
Notices shall be delivered as follows:

 

If to the Investors:

 

At such Investor’s address as set forth on Schedule A hereto

 

 

 

If to the Company prior to the Closing:

 

OvaScience, Inc.
9 Fourth Avenue
Waltham, MA 02451
Attention: Chief Executive Officer

 

 

 

with a copy (which copy shall not constitute notice) to:

 

Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, P.C.
One Financial Center
Boston, Massachusetts 02111
Attention: William C. Hicks, Esq.

 

 

 

If to the Company following the Closing:

 

Millendo Therapeutics, Inc.
301 N. Main Street, Suite 100
Ann Arbor, MI 48104
Attention: Chief Executive Officer

 

 

 

with a copy (which copy shall not constitute notice) to:

 

Cooley LLP
500 Boylston St.
Boston, Massachusetts 02116
Attention: Miguel J. Vega, Esq.

 

3.4.                            Governing Law; Jurisdiction; Venue; Jury Trial.

 

(a)                                 This Agreement shall be governed by, and
construed in accordance with, the law of the State of Delaware without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware.

 

8

--------------------------------------------------------------------------------



 

(b)                                 Each of the Company and the Investors
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the State of Delaware and of the
Delaware Court of Chancery, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement and the
transactions contemplated herein, or for recognition or enforcement of any
judgment, and each of the Company and the Investors irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Delaware state court or, to the
fullest extent permitted by applicable law, in such federal court.  Each of the
Company and the Investors hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

(c)                                  Each of the Company and the Investors
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
and the transactions contemplated herein in any court referred to in
Section 3.4(b) hereof.  Each of the Company and the Investors hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)                                 EACH OF THE COMPANY AND THE INVESTORS HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH OF THE
COMPANY AND THE INVESTORS (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT EACH OF THE COMPANY AND THE INVESTORS
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

3.5.                            Successors, Assigns and Transferees.  Any and
all rights, duties and obligations of the Investors hereunder shall not be
assigned, transferred, delegated or sublicensed without the prior written
consent of the Company; provided, however, that the Investors shall be entitled
to transfer Registrable Securities only to one or more of their affiliates and,
solely in connection therewith, may assign their rights hereunder in respect of
such transferred Registrable Securities, in each case, so long as such Investor
is not relieved of any liability or obligations hereunder, without the prior
consent of the Company, and agreed to be bound by the terms hereof.  Any
transfer or assignment made other than as provided in the first sentence of this
Section 3.5 shall be null and void.  Subject to the foregoing and except as
otherwise provided herein, the provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, permitted assigns, heirs,
executors and administrators of the parties hereto.

 

9

--------------------------------------------------------------------------------



 

3.6.                            Entire Agreement.  This Agreement, together with
any exhibits hereto, constitute the entire agreement between the parties
relating to the subject matter hereof and all previous agreements or
arrangements between the parties, written or oral, relating to the subject
matter hereof are superseded.

 

3.7.                            Waiver.  No failure on the part of either party
hereto to exercise any power, right, privilege or remedy under this Agreement,
and no delay on the part of either party hereto in exercising any power, right,
privilege or remedy under this Agreement, shall operate as a waiver thereof; and
no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy.

 

3.8.                            Severability.  If any part of this Agreement is
declared invalid or unenforceable by any court of competent jurisdiction, such
declaration shall not affect the remainder of the Agreement and the invalidated
provision shall be revised in a manner that shall render such provision valid
while preserving the parties’ original intent to the maximum extent possible.

 

3.9.                            Titles and Subtitles.  The titles and subtitles
used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.  All references in this
Agreement to sections, paragraphs and exhibits shall, unless otherwise provided,
refer to sections and paragraphs hereof and exhibits attached hereto.

 

3.10.                     Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be enforceable against the parties
that execute such counterparts (including by facsimile or other electronic
means), and all of which together shall constitute one instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the day, month and year first above written.

 

 

OVASCIENCE, INC.

 

 

 

 

 

By:

/s/ Christopher Kroeger

 

Name:

Christopher Kroeger

 

Title:

President and Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
and Assumption Agreement effective as of the day, month and year first above
written.

 

 

INVESTORS:

 

 

 

[                     ]

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

Schedule A

 

The Investors

 

--------------------------------------------------------------------------------
